BRICKELL, C. J.
When the jury return into court with a verdict, it is not a matter of course to receive it in the form in which it is rendered. It is the duty of the court, and of the prosecuting officer, to look after its form and substance, so far as to prevent an unintelligible, or a doubtful, or an insufficient verdict from passing into the records of the court, to create embarrassments afterward and perhaps the necessity of a new trial. The court should require the jury, by their verdict, to pass upon the whole indictment, in such form of words as shall constitute a sufficient finding in point of law, or, if they refuse, decline altogether to accept the verdict. If the court and solicitor had taken the precaution to examine into the form of this verdict, and the court had required the jury, *393in intelligible language, to express tbe extent of their finding, there would not have been, as there ought not to have been, any necessity for this adjudication. 1 Bish. Cr. Pr. § 832.
The indictment against the appellant contains two counts, charging an assault with intent to murder or to maim. The first count does not state with what instrument, if any, the assault was made; the second charges it to have been made with an axe. The jury returned a verdict of guilty of intent to 'maim. Because of the insufficiency of the verdict the appellant moved in arrest of judgment, but the motion was overruled, and judgment rendered sentencing him to imprisonment in the penitentiary for the term of three years. The verdict was a mere nullity, and should not have been received. It finds only a part of the issue the jury were ’empanelled to try. Only one ingredient of the offence imputed to the appellant, — an ingredient which must be attended by an act before it would be the subject of punishment. The mere intent to commit a crime, which is not evinced by an attempt at its commission, cannot be made the basis of a judgment in a criminal prosecution. The jury were bound to find whether the criminal intent they impute to the defendant had been shown by the criminal attempt at execution charged in the indictment. If it was, they should have pronounced him guilty of an assault with intent to maim, as charged in the indictment, and not guilty of an assault with intent to murder. If there was the criminal intent only, and not the criminal attempt at its consummation imputed by the indictment, they should have rendered a verdict of not gúilty. The court should have refused to receive the verdict, and have instructed the jury to retire and find the whole matter in issue submitted to them. The judgment of the court pronounced on this insufficient finding must be reversed, and the cause remanded, that a new trial may be had on the indictment, as if that finding had never been returned into court. Scitz v. State, 23 Ala. 42; Clay v. State, 43 Ala. 350; Commonwealth v. Hatton, 3 Grattan, 623; State v. Phil, 1 Stew. 31.
The several charges requested by the appellant were properly refused. They assert propositions which have no foundation in law. The first charge asserted that there must have been a deliberate, specific intention to maim or murder the person assaulted. No such words are used in the statute as descriptive of the criminal intent. Moore v. State, 18 Ala. 532. An intent to maim or murder, whether deliberate or formed on the instant; whether it is specific or general; if directed against the person charged in the indictment to have been assaulted, is the criminal intent. It is difficult to conceive of a charge which has a more direct tendency to mislead *394the jury than a charge of this character. The same remark is obviously true of the remaining charges. Passion may mitigate an unlawful homicide, when it is sudden and upon adequate provocation. It would also deprive an assault of felonious character under like circumstances. Mere passion, however, not suddenly aroused by a. sudden affray in which the accused was not the aggressor, cannot mitigate a homicide, or deprive an assault with a deadly weapon of its felonious character.
The judgment, for the error we have pointed out, must be reversed and the cause remanded, that a venire facias de novo may be awarded. The appellant must remain in custody until discharged by due course of law.